Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerrit Winkel (Reg #77,357) on 5/6/22.

The application has been amended as in the attached claim set marked for entry.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amended independent claims are directed to limitations for determining visually relevant differences between two 3D models by defining one or more viewpoints for one or more regions of interest of the models, defining an allowable design difference, determining over each of the regions of interest a distance between the models, determining a surface area for each region over which the distance between the models is null, i.e. no distance or an identical surface, weighting an accumulated distance of the distances for each region by the determined surface area to generate a measured design difference, and finally determining the visually relevant design differences when the measured design difference exceeds the allowable design difference.  The cited prior art teaches determining visually relevant differences between 3D models by comparing images of the models from one or more viewpoints, e.g. U.S. Patent Application Publication 2017/0337733 A1, paragraphs 59-86, describing a system for searching for similar 3D models in a database by comparing feature vector descriptions of images of 3D models from a plurality of surrounding viewpoints, or “Image-Driven Simplification” by Peter Lindstrom, et al., e.g. sections 3-5, performs 3D mesh simplification (i.e. total polygon count reduction) controlled in part by comparing color differences between images of the original and simplified model from a defined set of viewpoints.  
However, the amended independent claims, as noted, require determining a measured design difference by weighting an accumulated distance between each defined region of interest using the surface area over which the distance between the models in the region of interest is null or 0, rather than the above noted feature vector or color differences.  The neared cited prior art reference for this metric is “Efficient Measurement of Shape Dissimilarity Between 3D Models Using Z-Buffer and Surface Roving Method” by In Kyu Park, et al. (hereinafter Park), e.g. abstract, sections 2-4, figures 1-5, which measures an approximation of equation 1 using equation 2, by selecting a set of viewpoints from which to render the models and generate the sample points for measuring the distances between the models.  However, while Park’s equation 1 weights the accumulated distance by the surface area of the model, it is not the claimed surface area over which the distance between the models in a region of interest is null or 0.  Further, the other cited prior art references do not teach or suggest generating the measured design difference as claimed, such that the amended independent claims, when considered as a whole, are not anticipated or obvious in view of the cited prior art references, and therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 19 is allowable. Claims 24-30 and 32, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A and B, as set forth in the Office action mailed on 2/7/22, is hereby withdrawn and claims 24-30 and 32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619